DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 07/25/2022.
Claim 1 has been amended. Claims 4 and 17 have been newly canceled and no claims have been newly added.
Claims 1-3, 5-6, 8-16, and 18 are currently pending.

Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/02/2020.

Claims 1-3, 5-6, 15-16 and18 have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment and related arguments. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



Priority
The instant application is a national stage entry of PCT/JP2017/005946, which claims foreign priority under 35 U.S.C. 119(a)-(d) based on application JP2016-029060 filed in Japan on 02/18/2016. A certified copy of the foreign priority document is on file.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US 2014/0328808-previously cited) in view of Stinchcomb et al (US 2008/0248551-previously cited) and Lichenstein et al (The Journal of Biological Chemistry 1994-previously cited).
The claims are drawn to a serum-free cell culture medium for culturing epithelial stem cells of epithelial cancer cells comprising a Wnt agonist including a complex of a Wnt protein and an afamin, which is a substance capable of stabilizing the Wnt protein and at least one component selected from a group, wherein the ratio of afamin to Wnt protein is at least about 1:1.
Regarding claims 1 and 18, Watanabe teach a cell culture medium for culturing epithelial stem cells that comprises a combination of a Wnt protein, albumin and R-spondin-1 (page 2 para 22). Human serum albumin is disclosed as a stabilizer for an active agent (page 9 para 98). The serum albumin may be any albumin contained in serum of a mammal and any albumin chemically, or biochemically synthesized albumin or commercially available albumin (page 5 para 51). Watanabe suggest wherein the cell culture medium is serum-free is an option (page 7 para 81) and thus one of ordinary skill in the art would have been motivated with a reasonable expectation of success to include serum-free culture medium in the cell culture medium of Watanabe. Watanabe teach wherein the mitogenic growth factor is EGF (page 2 para 23).
Watanabe do not specifically teach using an afamin as a stabilizer for Wnt.
Stinchcomb teach that afamin may substitute for albumin in compositions and methods due to their structural and sequence similarities (page 6 para 57).
Lichenstein teach that afamin is a human serum protein and the fourth member of the albumin family of proteins (abstract, page 18149).
One of ordinary skill in the art would have been motivated to include afamin as a substitute or as an additional ingredient to supplement the effect of the albumin in the cell culture medium of Watanabe because Stinchcomb and Lichenstein suggest that afamin is a suitable substitute for albumin and is expected to function in a similar manner. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). One of ordinary skill in the art would have had a reasonable expectation of success because Stinchcomb indicate that afamin and albumin have structural and sequence similarities (page 6 para 57) and Watanabe teach that any serum albumin of a mammal can be used in their culture medium (page 5 para 53). The addition of afamin to a Wnt protein will automatically form a complex as described by Applicant’s specification (page 38 lines 20-25). 
With regard to the ratio of afamin to Wnt protein, Watanabe indicate that the content of the serum albumin in their culture medium is not particularly limited as long as it can be used for culturing colorectal epithelial stem cells or the like and is preferably, for example, 30% or less as the final concentration in the culture medium (page 5 para 54). Watanabe also teach that the content of the Wnt3a in the culture medium is not particularly limited as long as it can be used for culturing colorectal epithelial stem cells or the like and is preferably, for example, 3 mg/ml or less (at least 50 ng/ml) (page 5 para 56).
With regard to the concentrations of afamin to Wnt protein in the composition, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).
The selection of specific concentrations clearly would have been a routine matter of optimization and experimentation on the part of the artisan of ordinary skill, said artisan recognizing that the amount and viability of the cells cultured would have been affected by these concentrations. 
Regarding claims 2-3, 5-6, 15 and 16, Watanabe teach wherein the Wnt protein is at least Wnt 3a, the R-spondin is at least R-spondin 1 (page 2 para 22), the mitogenic growth factor is EGF, the BMP inhibitor is Noggin (page 2 para 23), and A83-01 (a TGF-beta inhibitor) is a well-known option advised for cell culture media intended for colorectal epithelial stem cells (page 2 para 19) and thus one of ordinary skill in the art would have been motivated with a reasonable expectation of success to include these in the cell culture medium of Watanabe.
Regarding claim 18, Watanabe teach that the content of the Wnt3a in the culture medium is not particularly limited as long as it can be used for culturing colorectal epithelial stem cells or the like and is preferably, for example, 3 mg/ml or less (at least 50 ng/ml) (page 5 para 56).
Therefore the combined teachings of Watanabe et al and Stinchcomb et al render obvious Applicant’s invention as claimed.






Claims 1-3, 5-6, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al (US 10,550,364-previously cited) in view of Watanabe et al (US 2014/0328808-previously cited).
The applied reference has one common assignee and one common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claims 1-3, 5-6, 15-16 and 18, Takagi teaches a cell culture medium that contains a Wnt protein and afamin as a complex (column 2 lines 45-52). Takagi teach that the afamin provides a Wnt protein with a high Wnt activity (column 2 lines 30-33) and stability (column 10 lines 39-60). Purified afamin may be added to a serum-free culture medium (column 7 lines 9-12). Afamin concentration is not particularly limited and is preferably about 1 µg/mL to about 50 µg/mL (column 7 line 64 to column 8 line 2). The Wnt 3a concentration is about 20 µg/mL (at least about 50 ng/mL) (column 19 lines 31-33). The afamin and Wnt protein are coupled in a 1:1 manner (column 9 line 49-51).
Takagi are silent with regard to any additional culture components.
Watanabe teach a cell culture medium that comprises a combination of a Wnt protein, albumin and R-spondin-1 (page 2 para 22). Watanabe teach wherein the Wnt protein is at least Wnt 3a, the R-spondin is at least R-spondin 1 (page 2 para 22), the mitogenic growth factor is EGF, the BMP inhibitor is Noggin (page 2 para 23), and A83-01 (a TGF-beta inhibitor) is a well-known option advised for cell culture media intended for colorectal epithelial stem cells (page 2 para 19). Watanabe suggest wherein the cell culture medium is serum-free is an option (page 7 para 81).
One of ordinary skill in the art would have been motivated to include additional culture components such as R-spondin-1, a mitogenic growth factor such as EGF, a BMP inhibitor such as Noggin and a TGF-beta inhibitor such as A83-01 and a serum-free culture medium along with the Wnt/afamin complex of Takagi because Watanabe advise that this combination of growth components along with a stabilized Wnt protein is useful for the culturing of colorectal epithelial stem cells. One of ordinary skill in the art would have had a reasonable expectation of success because both Takagi and Watanabe are using a stabilized complex of Wnt3a.
With regard to the concentrations of afamin to Wnt protein in the composition, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).
The selection of specific concentrations clearly would have been a routine matter of optimization and experimentation on the part of the artisan of ordinary skill, said artisan recognizing that the amount and viability of the cells cultured would have been affected by these concentrations.
Therefore the combined teachings of Takagi et al and Watanabe et al render obvious Applicant’s invention as claimed.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-6, 15-16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of US Patent 11,407,980 (previously claim 5 of Application No. 16/301717) (reference application ) in view of Watanabe et al (US 2014/0328808-previously cited). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application are drawn to a culture medium that comprise a Wnt agonist in a complex with afamin, a stabilizing substance and a BMP inhibitor and TGF-beta inhibitor. The addition of growth factors, inhibitors and options of serum-free culture medium are well known in the prior art as taught by Watanabe et al as described above
With regard to the concentrations of afamin to Wnt protein in the composition, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).
The selection of specific concentrations clearly would have been a routine matter of optimization and experimentation on the part of the artisan of ordinary skill, said artisan recognizing that the amount and viability of the cells cultured would have been affected by these concentrations.
Therefore the combined teaching of the patent and Watanabe et al render obvious Applicant’s invention as claimed.



Claims 1-3, 5-6, 15-16 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/824839 (reference application) in view of Watanabe et al (US 2014/0328808-previously cited). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application are drawn to a method of using a culture medium that comprise a Wnt agonist in a complex with afamin, a stabilizing substance and a BMP inhibitor and TGF-beta inhibitor. The addition of growth factors, inhibitors and options of serum-free culture medium are well known in the prior art as taught by Watanabe et al as described above
With regard to the concentrations of afamin to Wnt protein in the composition, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).
The selection of specific concentrations clearly would have been a routine matter of optimization and experimentation on the part of the artisan of ordinary skill, said artisan recognizing that the amount and viability of the cells cultured would have been affected by these concentrations.
Therefore the combined teaching of the patent and Watanabe et al render obvious Applicant’s invention as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 5-6, 15-16 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/824954 (reference application) in view of Watanabe et al (US 2014/0328808-previously cited). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application are drawn to a method of using a culture medium that comprise a Wnt agonist in a complex with afamin, a stabilizing substance and a BMP inhibitor and TGF-beta inhibitor. The addition of growth factors, inhibitors and options of serum-free culture medium are well known in the prior art as taught by Watanabe et al as described above
With regard to the concentrations of afamin to Wnt protein in the composition, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).
The selection of specific concentrations clearly would have been a routine matter of optimization and experimentation on the part of the artisan of ordinary skill, said artisan recognizing that the amount and viability of the cells cultured would have been affected by these concentrations.
Therefore the combined teaching of the patent and Watanabe et al render obvious Applicant’s invention as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive.
Applicant argues that the present claims are non-obvious in view of Watanabe. Applicant argues that Watanabe teaches that albumin is a stabilizer of stem cells themselves rather than a Wnt stabilizer. Applicant asserts that a skilled person would not be motivated by Watanabe to create a cell culture containing a stabilizer for Wnt, let alone a serum-free cell culture medium comprising a Wnt protein and a Wnt stabilizer. Applicant argues that the skilled person would not be motivated to substitute afamin for albumin because Watanabe does not teach that serum albumin is a stabilizer for Wnt.
This is not found persuasive. Watanabe teach a cell culture medium for culturing epithelial stem cells that comprises a combination of a Wnt protein, albumin and R-spondin-1 (page 2 para 22). In addition, Watanabe teach that the prophylactic or therapeutic agent of their invention may be prepared by any method, for example, blending colorectal epithelial stem cells or the like cultured by the culture method of their invention along with pharmaceutically acceptable common ingredients for pharmaceuticals, e.g. a carrier, an excipient, …or a stabilizer such as human serum albumin (page 9 para 98). The albumin is not specifically identified as a stabilizer of stem cells per cell, but as a stabilizer for pharmaceuticals in general. In addition, the albumin is indicated as not being limited to any particular albumin (page 5 para 53) and the content of the serum albumin in the culture medium is not particularly limited as long as it can be used for culturing colorectal epithelial stem cells or the like (page 5 para 54). The prior art does not have to be motivated to add albumin or an albumin alternative for the same reason as Applicant as long as there is a reason to add such an ingredient to the culture medium the combination with Wnt is deemed obvious. 
The motivation to substitute afamin for albumin in Watanabe comes from the teachings of Stinchcomb and Lichenstein as described above. In addition the combination or substitution of equivalents known for the same purposes is deemed to support a case for obvious with or without an express suggestion (see MPEP 2144.06 I and II).
Applicant argues that Watanabe fails to teach that EGF is required by the cell culture medium. Applicant acknowledges that Watanabe teaches that EGF is suggested as an optional addition to the culture medium of Watanabe at paragraph 23, but asserts that because Watanabe teaches EGF as optional and not required that Watanabe does not teach or suggest the culture medium of the instant claims.
This is not found persuasive. Watanabe’s suggestion to add EGF to their culture medium is sufficient to render this limitation an obvious addition to their culture medium and thus renders the claimed invention obvious as well.
Applicant argues that Stinchcomb fails to cure the deficiencies of Watanabe. Applicant asserts that Stinchcomb is limited to compositions for reducing the inactivation of live attenuated viruses. Applicant asserts that Stinchcomb fails to teach or suggest any role for afamin in cell culture, let alone in stabilizing Wnt, as is currently claimed.
This is not found persuasive. Stinchcomb do mention that standard methods exist for expressing recombinant albumin human albumin in a variety of expression systems including mammalian cell or transgenic animal systems and that those skilled in the art will recognize that other proteins can substitute for albumin as albumin is a member of a multi-gene family. Afamin is identified as part of that family due to structural and sequence similarities with serum albumin and indicated as a substitute for serum albumin that provides an essentially equivalent stabilizing function (page 6 para 57). The prior art does not have to be motivated to add albumin or an albumin alternative for the same reason as Applicant as long as there is a reason to add such an ingredient the combination with Wnt is deemed obvious.
Applicant argues that Lichenstein fails to cure the deficiencies of Watanabe and Stinchcomb.
This is not found persuasive because Watanabe and Stinchcomb are not deemed to be deficient.
Applicant argues that Lichenstein also discloses the differences between albumin and afamin and that the significance of these differences are not defined. Applicant asserts that even though Stinchcomb discloses that afamin can be alternative to albumin that those skilled in the art cannot arrive at the fact that afamin stabilizes Wnt with a reasonable expectation of success, let alone the ratio for stabilization as presently claimed.
This is not found persuasive. Lichenstein is relied upon to demonstrate that albumin and afamin were known in the prior art to be human serum proteins and members of the albumin family. Of course differences between them would be expected because they are given different names, but Stinchcomb and Lichenstein also point to their similarities and Watanabe specifically states that any serum albumin of a mammal can be used in their culture medium (page 5 para 53). The obviousness rejection does not require that afamin is added as a stabilizer for Wnt but as an alternative to albumin based on the teachings of the cited references. 
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that the present claims are non-obvious in view of Takagi. Applicant asserts that the Examiner has relied upon Takagi at column 2 lines 45-52 for reciting a cell culture medium that contains a Wnt protein and afamin as a complex. Applicant asserts that this is not what is described in these passages and state that these passages are limited to a step for performing affinity purification to obtain a Wnt protein in the form of a complex with afamin and not a culture medium for culturing epithelial stem cells or epithelial cancer cells as presently claimed.
This is not found persuasive. The obviousness rejection does not rely on the Takagi teaching on its own to teach the presently claimed invention. Takagi is relied upon for the teaching of a method of producing a complex of Wnt and afamin from a conditioned culture medium and for the teaching of using such a complex in the culture of cells (see column 12 lines 4-30 for additional evidence). The teaching of Takagi is combined with the teaching of Watanabe to provide a motivation to combine the complex product of Takagi with the additional culture components of Watanabe for the culture of specific cell types.
Applicant argues that the Examiner cites to Takagi column 7 lines 9-12 for teaching that purified afamin may be added to a serum-free culture medium and asserts that these passages teach an afamin containing culture medium from which the affinity purification step takes place and not the invention as claimed.
This is not found persuasive. In the cited passage Takagi state that “purified afamin may be added to a serum-containing culture medium or a serum-free culture medium”.  Takagi indicate that a serum-free culture medium can benefit from afamin as a culture additive. Again the obviousness rejection does not rely on the Takagi teaching alone to reject the claimed invention.
Applicant argues that Watanabe fails to cure the deficiencies of Takagi. 
This is not found persuasive as Takagi is not found to be deficient.
Applicant argues that Watanabe does not teach the function of albumin or afamin as a stabilizer of Wnt. Applicant asserts that those skilled in the art would not arrive at the claimed invention with a reasonable expectation of success for culturing epithelial stem cells or epithelial cancer cells.
This is not found persuasive. Takagi teach that afamin functions as a stabilizer of Wnt. The obviousness rejection is based on the motivation to include additional supplements in a culture medium with the Wnt/afamin complex of Takagi to support the growth of specific cell types such as those described in Watanabe. The claimed invention is drawn to a culture medium and not a method of culturing epithelial stem cells or epithelial cancer cells and therefore as long as there is a motivation to combine the culture medium components with a reasonable expectation that the final product can be used for some purpose then the claimed invention is deemed to be obvious. With regard to the use of the culture medium with a specific cell type, intended use limitations are given limited weight in that they require that the composition be in a suitable form for such use, but not that they necessarily be limited to such use.
Applicant argues that the claimed culture medium has advantages that are not predicted by the cited references. Applicant points to their Specification paragraphs 10 and 107 as evidence with regard to long term culture of an epithelial stem cell, an epithelial cancer cell or a tissue containing one of the same wherein the cell is derived from a mammal, including a human or from a tissue that could not be cultured in the past. Applicant asserts that it is possible to achieve the formation of an organoid with high efficiency from at least one of the cell and tissue and maintain differentiation potential for a long period of time and exhibit low tumor incidence. Applicant asserts that even a person skilled in the art could not have predicted these effects on the cited prior art.
This is not found persuasive. Applicant’s claims are drawn to a composition and not a method of use. Therefore evidence of surprising results from the use of the claimed composition does not necessarily render the claims nonobvious because the claimed composition is not restricted to such methods. In addition, Takagi does suggest the use of the Wnt/afamin complex as a culture additive for the culture of various cell types (column 12 lines 10-16) and thus providing its effect on cells. 
Applicant argues that claim 5 of the ‘717 Application fails to teach or suggest the ratio of afamin to Wnt protein is at least about 1:1.
This is not found persuasive. With regard to the concentrations of afamin to Wnt protein in the composition, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).
The selection of specific concentrations clearly would have been a routine matter of optimization and experimentation on the part of the artisan of ordinary skill, said artisan recognizing that the amount and viability of the cells cultured would have been affected by these concentrations.
Applicant argues that the present claims are patentably distinct over the claims of ‘717 Application because they do not include EGF and a p38 inhibitor. 
This is not found persuasive because the obvious double patenting rejection over Application ‘717 (now US Patent 11,407,980) is made in view of Watanabe which does teach and suggest the inclusion of EGF to culture medium. A p38 inhibitor is only optional and not required by Applicant’s claims.
Applicant request withdrawal of the obviousness double patenting rejection over the ‘717 Application because the instant application has an earlier filing date than the ‘717 application.
This is not found persuasive because this is only the case when a provisional nonstatutory double patenting rejection is the only rejection remaining and in the current case there are additional rejections. In addition, the obvious double patenting rejection over Application ‘717 is no longer provisional as a patent has been issued on Application ‘717 (now US Patent 11,407,980).
Applicant argues that argues that claim 5 of the ‘839 Application fails to teach or suggest the ratio of afamin to Wnt protein is at least about 1:1.
This is not found persuasive. With regard to the concentrations of afamin to Wnt protein in the composition, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).
The selection of specific concentrations clearly would have been a routine matter of optimization and experimentation on the part of the artisan of ordinary skill, said artisan recognizing that the amount and viability of the cells cultured would have been affected by these concentrations.
Applicant argues that the present claims are patentably distinct over the claims of ‘839 Application because they do not include EGF and a p38 inhibitor. 
This is not found persuasive because the obvious double patenting rejection over Application ‘839 is made in view of Watanabe which does teach and suggest the inclusion of EGF to culture medium. A p38 inhibitor is only optional and not required by Applicant’s claims.
Applicant request withdrawal of the obviousness double patenting rejection over the ‘839 Application because the instant application has an earlier filing date than the ‘839 application.
This is not found persuasive because this is only the case when a provisional nonstatutory double patenting rejection is the only rejection remaining and in the current case there are additional rejections.
Applicant argues that argues that claim 7 of the ‘954 Application fails to teach or suggest the ratio of afamin to Wnt protein is at least about 1:1.
This is not found persuasive. With regard to the concentrations of afamin to Wnt protein in the composition, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).
The selection of specific concentrations clearly would have been a routine matter of optimization and experimentation on the part of the artisan of ordinary skill, said artisan recognizing that the amount and viability of the cells cultured would have been affected by these concentrations.
Applicant argues that the present claims are patentably distinct over the claims of ‘954 Application because they do not include EGF and a p38 inhibitor. 
This is not found persuasive because the obvious double patenting rejection over Application ‘954 is made in view of Watanabe which does teach and suggest the inclusion of EGF to culture medium. A p38 inhibitor is only optional and not required by Applicant’s claims.
Applicant request withdrawal of the obviousness double patenting rejection over the ‘954 Application because the instant application has an earlier filing date than the ‘954 application.
This is not found persuasive because this is only the case when a provisional nonstatutory double patenting rejection is the only rejection remaining and in the current case there are additional rejections.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.



Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1631



/LAURA SCHUBERG/Primary Examiner, Art Unit 1631